Title: To James Madison from Thomas Jefferson, 13 August 1803
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 13. 03.
I recieved yesterday the inclosed letter & papers from Governor Mercer, requesting my approbation of the relinquishment of a part of their claim to bank stock in England in order to obtain the residue. This it seems is required by an act of the legislature of Maryland, but with what view, or to what end I am unapprised, never having seen the act. It cannot certainly be with a view to raise any claim against the US. as such an act of mine would be entirely extraofficial, it could not affect the US. We have lent the agency of our minister hitherto to obtain their right: but on his departure, mr. Pinckney seems to come in as the special agent of the state, and neither deriving nor needing authority from us. Perhaps you may be apprised of the act of Maryland alluded to, and may be able to inform me what sort of an approbation it is desired I should give. Accept my affectionate salutations
Th: Jefferson
P. S. will you direct a Commission to Jonathan E. Robinson at Bennington as Commr. of bankruptcy for Vermont?
 

   
   RC (DLC); FC (DLC: Jefferson Papers).



   
   Enclosure not found, but it was no doubt John Francis Mercer to Jefferson, 6 Aug. 1803 (DLC: Jefferson Papers).



   
   On 5 Aug. the Council of Maryland issued an order authorizing William Pinkney “to relinquish any sum not exceeding £10,000 Sterling out of bank stock provided this is approved by the President of the United States and provided that an immediate transfer may be thereby obtained for the use of the State” (Radoff, The Bank Stock Papers, no. 5 of Calendar of Maryland State Papers [Annapolis, 1947], p. 31).



   
   William Pinkney.


